        Case 2:08-cr-00465-TJS Document 123 Filed 08/17/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 08-465-1
                                            :
      v.                                    :   CIVIL NO. 12-5597
                                            :
DANNY BOND                                  :

                                        ORDER

      NOW, this 16th day of August, 2021, upon consideration of the Motion Pursuant

to Fed. R. Civ. P. 60(b)(5) and 60(b)(6) in Light of The United States Supreme Court

Ruling in Rehaif v. United States (Document No. 117), the government’s response, and

the reply, and it appearing that the motion is a successive petition for a writ of habeas

corpus under 28 U.S.C. § 2255, it is ORDERED that the motion is DENIED.




                                                /s/ TIMOTHY J. SAVAGE J.
